DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on December 15th, 2020 have been entered and accepted.

Election/Restrictions
Applicant's election without traverse of Group I, claims 1 – 10 in the reply filed on February 8th, 2022 is acknowledged.
Claims 11 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 8th, 2022.

Claim Objections
Applicant is advised that should claim 4 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Material injection unit in claim 1
Material pressing unit in claim 1
Filter separation unit in claim 1
Transferring unit in claims 4 and 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations, “material injection unit”, “material pressing unit”, “filter separation unit”, and “transferring unit”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structures that perform the functions in the claims and no association between the structures and the functions can be found in the specification. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 20140078035, using the English translation of record) and Xin (CN 102189631, using the attached English translation).
Regarding claim 1, Hwang discloses an apparatus for manufacturing a carbon block filter (Abstract), the apparatus comprising: a mold (ref. #200) having an inner space (Fig. 1); a heater coupled to the mold to heat the mold (Para. 44 – 46); a material injection unit (ref. #500) configured to inject a material to the mold heated by the heater (Para. 49): a material pressing unit (ref. #220) configured to press the material (Para. 54). Hwang describes separating a thermally treated filter from the mold heated by the heater (Para. 58), however Hwang does not specifically describe a filter separation unit. 
Yet, in a similar field of endeavor, Xin discloses a compression molding method and apparatus for a resin bulk material (Abstract). Furthermore, Xin teaches a mold (ref. #10), a heater to heat the mold (Pg. 2, lines 20 – 21), a material pressing unit (ref. #16) and a separation unit (ref. #35) for separating the molded material from the mold (Pg. 4, lines 45 – 51).
It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Hwang by designing a separation unit to perform the separation process, as Xin discloses this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance how else would one remove the product from the mold.
Regarding claim 6, Hwang and Xin and teach the invention described in claim 1, as discussed above. Furthermore, Hwang discloses inserting the material injection unit into an inner space of the mold (Fig. 2) and withdrawing it as the injecting process is completed (Fig. 3).

Claims 2 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and Xin as applied to claim 1 above, and further in view of Kang (US 2008/0054527).
Regarding claim 2, Hwang and Xin teach the invention described in claim 1, as discussed above. However, these references do not teach the apparatus comprising a temperature sensor configured to measure a temperature of the mold.
Yet in a similar field of endeavor, Kang teaches a n injection molding apparatus comprising a cavity surface for defining a cavity wherein an injection material is injected (Abstract). Furthermore, the apparatus comprises a temperature sensor (ref. #80) configured to measure a temperature of the mold, wherein the heater is controlled to stop operating when a temperature measured by the sensor is higher than a predetermined range and operate again when the temperature is lower than the predetermined range (Para. 16; Para. 50). 
It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Hwang and Xin by adding a temperature sensor configured to measure a temperature of the mold and control operation of the heaters. One would be motivated to make this modification to decrease the number of workers and optimize productivity due to automation (Kang – Para. 54).
Regarding claim 3, Hwang, Xin and Kang teach the invention described in claim 2, as discussed above. Furthermore, Kang teaches the apparatus wherein the heater is divided in plurality, and the plurality of heaters are independently controlled (Para. 16).

Claims 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and Xin as applied to claim 1 above, and further in view of Redmer (US 3920374)
Regarding claims 4 – 5, Hwang and Xin teach the invention described in claim 1, as discussed above. However, these references do not teach the apparatus further comprising a transferring unit extending along the system to transfer the mold.
Yet in a similar field of endeavor, Redmer discloses a method and apparatus for continuously molding plastic parts (Abstract). Redmer further teaches this apparatus comprises a transferring unit (ref. #70) extending along a circumference of a closed figure to transfer the mold (ref. #99) in one direction, wherein individual stations and units are installed, adjacent to each other, to perform a function thereof on the mold (Fig. 4), and a distance of transferring the mold between the different units is spaced in correspondence to a time required for treating the material (Col. 1, lines 31 – 47).
 It would have been obvious to one of ordinary skill in the art to modify the inventions of Hwang and Xin by including a transferring unit extending along the system to transfer the mold throughout the system, as Redmer discloses this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). Furthermore, specifying the specific arrangement of the units would have been obvious to one of ordinary skill in the art as a rearrangement of parts limitation. Rearrangements of parts is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a rearrangement of parts limitation, and the device would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04.

Claims 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and Xin as applied to claim 1 above, and further in view of Urabe (JP 2008006435 using the English translation of record).
Regarding claim 7, Hwang and Xin teach the invention described in claim 1, as discussed above. However, these references do not teach the apparatus further comprising an upper and lower plate being movable in a vertical direction.
Yet, in a similar field of endeavor, Urabe discloses an apparatus for manufacturing a filter molding (Abstract) wherein the mold has a pipe shape extending in a vertical direction (Fig. 6), and  an upper plate (ref. #8) disposed at an upper end of the mold to block the inner space and being movable downward (Abstract); a lower plate (ref. #9) disposed at a lower end of the mold to block the inner space and being movable upward (Abstract); an upper punch (ref. #8a) configured to press the upper plate downward; and a lower punch (ref. #91) configured to press the lower plate upward simultaneously when the upper punch presses the upper plates downward (Para. 45 – 46). 
It would have been obvious to one of ordinary skill in the art to modify the invention taught by Hwang and Xin by designing the mold to have a pipe shape extending in a vertical direction with an upper and lower plate. One would be motivated to make this modification to minimize the pressure difference and minimize the dispersion of density through the system (Urabe – Para. 15).
Regarding claim 8, Hwang and Xin teach the invention described in claim 1, as discussed above. Furthermore, Hwang teaches the material comprises an activated carbon and a binder (lines 78 – 82). However, these references do not teach the densities or acceptable temperatures of the binder. Yet, Urabe discloses the binder is made of a high-density polyethylene (Para. 51) and heating the mold to a temperature between 120°C and 180°C (Para. 47). It would have been obvious to one of ordinary skill in the art to modify the invention of Hwang and Xin so that the binder is a high-density polyethylene and the heater heats the mold to a temperature between 120°C and 180° when the binder is made of HDPE. One would be motivated to make this modification to avoid polymer deterioration and poor appearance (Urabe – Para. 47).
Regarding claim 9, Hwang, Xin and Urabe teach the invention described in claim 8, as discussed above. Furthermore, Urabe provides an example wherein the activated carbon as a particle size between 50 meshes and 325 meshes (Para. 56).
Regarding claim 10, Hwang, Xin and Urabe teach the invention described in claim 8, as discussed above. Furthermore, Urabe discloses the binder has a particle size that corresponds to that of the activated carbon (Para. 36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743